Title: To John Adams from Thomas Herttell, 30 January 1823
From: Herttell, Thomas
To: Adams, John


				
					Respected Sir
					New York Jany: 30th: 1823—
				
				Accompanying this you will receive a Pamphlet entitled “Remarks on the law of Imprissonment for debt, shewing its Unconstitutionallity and its demoralizing influence on the Community.” I am under an impression, that compliments of books and Pamphlets have been obtruded and heaped upon you to an oppressive extent, and many times with a view to draw from you complimentory letters, some of which have been used for the purpose of promoting the sale of the publications which constituted the subject of your letters Permit  me explicitly to state, that no object of the kind alluded to, enters into the considerations which induce me to ask your acceptance, of a copy of my Pamphlet—I never have, and probably never shall receive a cent for any thing I have publ or may hereafter publish I shall be sufficiently gratified with the reflection, that while you honor my “Remarks &Ca:” with a perusal, your liberallity will induce you to excuse any errors they may be found to contain, and award me the merit of attempting to be useful to my fellow men, however widely I may have missed my contemplated purpose—I have the honor / Venerable Sir / to be respectfully /  your fellow citizen
				
					Thos: Herttell—
				
				
			